


Exhibit 10.53

Translated From Japanese

 

Request for Use of Special Overdraft Service

[Notice of Applicable Interest Rate Period]

 

Application date: January 31, 2008

Name:    Hideki Anan, President & CEO

Global Hotline, Inc.

 

Having confirmed the following conditions, I do hereby submit a request to
Sumitomo Mitsui Banking Corporation for the use of the special overdraft service
as outlined below. If you consent, please deposit the applicable amount to my
(the applicant’s) account.

 

Amount

¥300,000,000

Use

Operating funds

Desired date of deposit

January 31, 2008

Expected date of final repayment

February 29, 2008

 

Payment details

Payment cycle

Payment date

Number of payments

Amount repaid

 

months

of each month

times

yen

 

 

 

 

yen

 

 

 

 

yen

 

 

 

 

yen

Final due date

 

300,000,000 yen

Method of interest payment

Lump sum payment

Handling of bank holidays

In the event that one of the dates above falls on a bank holiday, the payment
shall be made on the following business day.

 

Basic interest rate

□ Short-term prime rate

Applicable interest rate

3.00% APR

□

Applicable interest rate period

In the event that the applicable interest rate period is divided within the
borrowing period and rates are adjusted accordingly:

Starts:

Ends:

1. Rates automatically adjusted on the _ every _ months.

2. Notification made each time with Notice of Applicable Interest Rate Period.

 

1.

Payments shall be made according to the separately provided Special Overdraft
Agreement (or, alternatively, the Specified Overdraft Agreement or the Special
Overdrawing Account Agreement) by automatic transfer.

 

2.

Repayment of the borrowed funds shall be done according to the above payment
details, regardless of the aforementioned original agreement.

 

3.

In the event that a partial early repayment is made and no particular
indications are made, later repayments shall be made according to the above
schedule, and the final date of repayment shall be moved up.

 

4.

When the market interest rate is applied as the basic interest rate, the
application for the applicable interest rate period shall be made here.

 

-------------------------------------------For Bank
Use---------------------------------------------------------

Branch No.

Branch Name

Process for Final Date

Decision (Approved / Not Approved)

Verification

Verification

Person in Charge

Transaction copy check

Loan seal check

0223

Nakano Branch

Manager

Section Chief

Person in Charge

Loan Acct. No.

Activity No.

□ Automatic transfer

 

 

 

 

 

 

 

 

2000350

0400121

□ ID check

 

--------------------------------------------------------------------------------